
 On behalf of the Brazilian Government it is my privilege to congratulate you. Sir, upon your election to the presidency of the forty-first session of the General Assembly. I am certain that I interpret the trust of all delegations present here in your wise and inspired leadership, on the basis of which our work will attain the desired success.
Let me also pay tribute to Ambassador Jaime de Pinies for the competent and skillful manner in which he presided over the last session of the General Assembly, the session which marked the fortieth anniversary of our Organization.
For 41 years Brazil has had the privilege of opening the general debate of the United Nations General Assembly.
At the fortieth session last September it was the President of my country, Jose Sarney, who gave the opening address. He began by paying homage to this tribune:
"This tribune instills respect and dignity. It is the loftiest in the community of nations. Here both the mighty and the weak are diminished". 
In my capacity as Minister for External Relations of Brazil, I come to this podium of the United Nations with emotion and reverence. This is the highest forum
 of mankind. As such it must be resolutely preserved. I spare no words, therefore, in praising it. Its occasional setbacks do not detract from its intrinsic value as an instrument for dialog and peace. Its shortcomings, far from rendering it invalid, rather enhance the imperative need to strengthen it.
Brazil knows of no alternative to the United Nations. If the Organization did not exist, human talent and ingenuity would have to conceive it, create it - in short, reinvent it. It certainly does not lack adequate institutional means, a precise legal framework, or clearly defined and lucid objectives. Truly, what is most missing in the Organization, to translate all its immense potential into the most profitable co-operation between peoples for their common good, is a sincere political universal will to sustain it without faltering in the consistent and dedicated affirmation of the noble purposes consecrated in the San Francisco Charter.
Just when international society is becoming practically universal, it would be contradictory, as well as foolhardy, to condemn the United Nations to extinction or to inertia, thus depriving the world of its basic tools for democratic dialog and fruitful understanding.
For Brazil, strengthening the United Nations is the best way to ensure peace, security and international co-operation.
During his recent State visit to the United States of America, President Jose Sarney referred to Brazil as a factor for stability and peace, for conciliation and equilibrium in all dimensions of world order. "He are a country that contributes", he said, "a country that does not disrupt - a country that brings not problems but solutions". I have come to the United Nations to convey, with certainty and conviction, the responsible and constructive message of a new Brazil, a Brazil that is celebrating its return to democracy, and, with renewed vigour, with decisiveness and assurance, is undergoing significant changes.
The balance sheet of the 18 months of the new Brazilian Republic is. impressive; we have consolidated our political institutions, removing the last traces of authoritarianism, and making room for a progressive and irreversible democracy, a full, open, modern and united society.
We have corrected inflationary distortions that for decades have afflicted our people - and did so without a recession, but on the contrary, with rapid and firm resumption of economic growth. We have begun to settle our chief debt - the social debt, the historical debt the country owes to its own people, by actively seeking to reduce disparities in income and to wipe out poverty.
Just like the nation we have set ourselves to build, we want to have a politically democratic international order, economically prosperous and sharing, socially just. We want liberty, development, equity.
 It does not appear, however, that these aspirations are even close to being fulfilled. On the contrary, on the political level, the trend towards rebipolarization undermines the international machinery for collective and democratic understanding. Confrontation is replacing dialog, power is prevailing over consensus. The threat of force, and even the use of force, are replacing the tools for negotiation in dealing with disputes - as if power, per se, were efficient in settling conflicts. Where force is present today impasse is more frequent than victory or defeat. Force, besides being illegal, has proved itself to be non-functional.
The historian who in the last century foretold that the twentieth century would be the century of terrible simplification was right. The vast complexity of international relations is imprisoned in trivial schematizations that divide countries according to the easy logic of dichotomies, separating them into different and necessarily opposed camps, seeking to obliterate the spontaneous multi-polarity of the world of today.
Reality itself is richer and more contradictory, and has resisted the authoritarianism of binary concepts. But Manichean dualism can be-perverse and end up imposing itself upon reality. To deal with a local dispute, brought about by local causes, on the basis of preconceptions and interests embodied in the confrontation between exogenous Powers, can unleash forces that will end up transposing a minor dispute into the major conflict. Although fallacious in their premises, these concepts can be catastrophic in their consequences. What was false as a principle in application becomes painfully true - and all the more serious.
The international economic system is conducted by anachronistic automatisms which are in conflict with the interests of a good portion of the international community - primarily the developing countries. In the field of trade, rules to prevail which first and foremost reflect the interests of the roost powerful industrial nations - and even these rules are frequently violated. In the financial and monetary fields, the world economy is subject to the impact of measures taken unilaterally that can decisively affect the developing countries without their having any rights - neither the right to speak, nor the right to argue, nor the right to compensation.
As regards equity, the hoped-for reduction of the deep gap between rich and poor countries, we are witnessing the almost total paralyzation of international economic co-operation. The initiatives taken by the developing countries run into the inertia and even the hostility of the developed countries. On the other hand, there is an accentuation of trade protectionism on the part of these countries, an iniquitous practice made even more so by being incorrectly compared with the legitimate measures that developing countries need to adopt in order to protect their infant national production. There is an unmistakable difference between one kind of behavior and the other: one preserves the concentration of wealth, sustaining non-competitive activities? the other seeks to guarantee the survival of the poorest countries in an unjust and unbalanced international system that even obliges them to accumulate ever larger surpluses for the payment of their foreign financial commitments.
And worse, a new model of protectionism is emerging. The action of barring inconvenient imports is now being complemented by the strategy of creating obstacles to the very installation of production processes in the developing countries, even when primarily intended to meet the demand of the internal market. This "preventive" protectionism is particularly evident in sectors which involve the use of more advanced technologies. The climate of international relations does not, therefore, look very favorable for developing countries such as Brazil, However, this does not discourage us from persevering in our quest for the objectives we set for ourselves at home, nor does it lessen our willingness to participate in any endeavor leading to a truly more free, prosperous and just international society - such as the society we firmly propose to establish in our own country.
I cannot fail to mention here the Ministerial Meeting of the General Agreement on Tariffs and Trade (GATT), in Punta del Este, in which I have just participated. At that meeting I stressed the firmness of positions and the constructive attitude of the developing countries.
Brazil trusts that the consensus eventually reached may serve as a starting-point for fruitful and profitable negotiations for the international community as a whole, leading to a more just and effective economic order.
Latin America is heroically struggling to extricate itself from an economic crisis at the precise moment at which its democratic vocation is solidly reasserting itself.
Despite the progress that some Latin American countries, such.as Brazil, have succeeded in making at the economic and social levels, the general picture of our continent still presents serious difficulties - recession, unemployment and heavy foreign indebtedness. I am reminded of the famous words of Simon Bolivar, to whom our continent owes so much:
"Slavery is the daughter of darkness; an ignorant population is the blind tool of its own destruction." The Liberator would agree today that the blind population in the deep night of poverty can just as easily become the tool of revolt and destabilization.The present juncture calls for statesmanlike vision. Just as was the case after the Second World War, it is now necessary and of the utmost urgency to take concrete action to launch an authentic new international economic order.
We also stand in need of short-term measures. Latin America cannot continue being a net exporter of capital; it cannot continue paying high interest rates and spreads in renegotiating its foreign debts; it can no longer have access to international markets blocked for its products; nor can it continue to suffer from restrictions on the transfer of technology.*
The keen awareness of the economic problems of Latin America led to the establishment of the Cartagena consensus, through which we issued an invitation to the creditor nations for dialog and understanding.
It is essential that the crisis of Latin American indebtedness be analyzed and understood from its political aspect. It is essential that the Governments of the creditor countries understand that an exceptional situation exists, a situation that cannot be automatically corrected by the simple play of the market forces. It is essential to understand that there is a need to contain and correct patent distortions and inequalities in the international economic system.
President Sarney has declared again and again that Brazil will not pay its foreign debt with the hunger and poverty of its people, nor at the cost of democracy or economic growth. In reaffirming this resolute stand of the Government of Brazil, I do so in the name of a country determined to fulfill its international financial commitments but equally determined to secure a better quality of life for its people, who have already made so many sacrifices.
It was with this superior objective in mind that in February of this year Brazil adopted a broad program for economic reform, to crush inflation, stimulate investments, reward production and labor and penalize speculation. The new program, the highly successful Piano Cruzado, or Cruzado Plan, is today the symbol of new hope for Brazilians, embodying a new mentality, a new force to give impetus to our growth.
There is no longer any terra incognita on this planet; but new frontiers are being opened up in areas that are crucial for humanity: those of technology.
The developing world cannot be kept as an outsider in this new revolution, lest the already enormous chasm that separates our world from the developed world be consolidated and broadened. The technological revolution must be channeled towards the bridging of these two worlds, so that it will benefit both. The effects of this revolution are exponential and qualitative in character. If they are misdirected, they can not only cause an irreversible rift between rich and poor but also inevitably lead to an abyss separating those who possess and control knowledge from those to whom no access to knowledge is permitted.
We do not wish, nor can we accept, the technological revolution's following the same road as the Industrial Revolution, relegating the majority of countries to the role of mere providers of inputs of limited aggregate value. Nor do we wish to be reduced to the role of mere buyers of the surplus and the obsolete.
We will not resign ourselves to being the passive spectators of a new international division of labor, bisecting the world into distinct universes, one containing the post-industrial societies, where activities of information and service predominate, true nerve centres that would govern the planet, and the other for backward, subservient societies.
Neither do we fail to see the implications of the accelerated development of new technologies for military purposes in the rich countries. We are aware of the impact of the civilian applications of these new technologies, whose research and development are endlessly financed by defense budgets. We are not blind to the repercussions that these subsidies to technology have on the entire economic structure of the developed countries, nor do we fail to perceive their negative effect on the competitive capacity of the economies of the developing countries.
In Latin America, in particular, the economic and technological lag is spurring the conscience of our peoples. In Brazil we are firmly, irreversibly committed to the cause of the economic integration of Latin America. Por a long time this integration has been called for, but only now do we have adequate conditions for the emergence of an authentic political will to further it. Integration opens up horizons for the formation of a common Latin American space, conducive to the development of the countries of the region and capable of invigorating them as they confront the adversities of the international economic situation. Brazil, together with Argentina and Uruguay, recently took meaningful steps towards this integration, in agreements that set forth, unequivocally, the mature and intelligent decision of peoples thoroughly convinced of the advantages of their uniting. An ambitious decision, but realistic as well, in which renewed faith in the convergence of our destinies is coupled with complete awareness of the difficulties integration can bring, we, however, do not flinch from taking up this historic challenge, which we know is daunting, but its very magnitude is the measure of our common willingness to co-operate and to progress - our fraternal aspiration to grow, and to do so together.
The continuing existence of regional crises that threaten peace and security is another important aspect on the international scene.
A notable instance is what is happening in southern Africa. I am reminded of the words of President Sarney, in Praia, when he paid a gratifying visit to Cape Verde last Mays
"The complex problems of South Africa can never be solved from the perspective of East-West tensions nor from any other strategic viewpoint of the great Powers. ... The solution to the crisis in that region lies first of all in the disappearance of apartheid and, subsequently, in the solid implantation of a structure of peaceful interaction between the States of the region, enabling all of them to dedicate themselves to the struggle for the implementation of their. national development plans."
The inconceivable recalcitrance of the Pretoria Government in maintaining the regime of apartheid intact and in blocking the process of the independence of Namibia in persistent violation of the Security Council's decision continues to provoke serious tensions and conflicts in southern Africa.
An illustrious Brazilian statesman of the past century, Joaguim Nabuco, fighting against the slavery that stigmatized us at that time, said all those years ago:
"the laws of every country are subject to certain fundamental principles, which are the basis of civilized societies, and the violation of which in any one of those societies amounts to an offense against all the others".
"No State can thus place itself outside the civilized community of the world", asserted that famous abolitionist. This is exactly the case of the abominable regime of discrimination still in effect in South Africa as we approach the third millennium.
The international community is on the threshold of decisions that can no longer be postponed if Pretoria's attempt to perpetuate its nefarious regime is to be rendered unfeasible. Brazil will continue to strive to create conditions for the settlement of that question - an undeniable priority in the light of the explosive situation in South Africa and the critical situation of the front-line countries, which are subjected to every kind of illegal and unjustifiable aggression. Those valiant and long-suffering nations have our steadfast support.
In the Middle East, the cycle of violence continues unabated. Brazil reiterates its consternation at the attacks being carried out in Lebanon, a country with which we have traditional ties and whose full right to self-determination we would wish to see respected.
The bases for a just and lasting peace in the Middle East must of necessity include the return of the Arab territories occupied since 1967, respect for the right of the Palestinian people to self-determination and independence in their own territory, and the need for all the States of the region, including Israel, to live in peace within internationally recognized borders.
Brazil is also following with concern the development of the conflict between '.van and Iraq. We deeply regret that those two countries have not as yet resolved their differences peacefully and we renew our appeal for an immediate cessation of hostilities.
Chronic crises and conflicts are also to be found in other parts of the world. Such is the case in Afghanistan and Kampuchea, where the right to
self-determination and the principle of non-intervention are being violated. Violence in those regions will not cease so long as foreign occupation continues and the free expression of the will of the people is curbed.
Another issue which preoccupies Brazil and the other Latin American countries is that of the Malvinas Islands. Since 1833, we have clearly and unswervingly supported the sovereign rights .1 the Argentine Republic to that territory and have insisted on the need for a peaceful and negotiated solution to the dispute. It is essential that a dialog be re-established between the parties involved.
In Central America, exacerbated economic and social problems of a structural nature continue to add to the persistent climate of tension heightened by ideological confrontation. Brazil remains firmly convinced that a lasting solution to the conflict can be achieved only by respecting the principles of non-intervention and of the self-determination of peoples in an atmosphere of dialog and mutual understanding. As a result of that conviction, my country has sought to co-operate in reaching an understanding through its participation in the Contadora peace process Support Group.
When we met in San Francisco to draw up the Charter of the United Nations, we were concerned chiefly with finding a definition for the kind of world we would be bequeathing to future generations. Shortly thereafter, an apocalyptic event radically changed the very premises on which the negotiations for a new international order were based.
The explosion of the first atomic bomb at Hiroshima revealed mankind to be in possession of a weapon capable of destroying the human species as well as the whole world in which we live. Since then, the problem of nuclear weapons has only worsened. Each day, the risk of. a global - global and final - conflict increases.
The process action and reaction, that has taken the lethal and spiraling arms race to ever higher levels is indeed frightening. The prospect that an arms race is to be unleashed in space also causes us deep apprehension.
Brazil maintains a firm and determined policy of opposition to the proliferation of nuclear arms, whether vertical or horizontal. We have actively participated in all efforts towards disarmament carried out by United Nations forums.
My country signed and ratified the Treaty of Tlatelolco, the purpose of which is to make Latin America the first militarily denuclearized zone in territory inhabited by man.
The Treaty of Tlatelolco has not as yet achieved its objective, for it is not adhered to by all the States of the region, nor by one of the extra-continental Powers which has territories under its administration within the area of the Treaty. Furthermore, recent events indicate that for the Treaty to become a truly effective instrument to guarantee the security of the Latin American nations, an efficient verification system to monitor the introduction of nuclear arms is required.
Despite these limitations, Brazil has repeatedly affirmed its unwavering policy of abiding strictly by the terms of the Treaty of Tlatelolco, eschewing any activity involving the acquisition of nuclear arms.
That policy, followed continuously and without vacillation, has had the broad support of the Brazilian people. The complete military denuclearization of Latin America is among the priority goals of the foreign policy of my Government, which is firmly committed, as are the Governments of other countries of the region, to avoiding the development and introduction of nuclear arms on the continent.
The nuclear arms race is not merely a threat to our future; it arouses terror and has already killed, causing death through insecurity, fear, poverty and hunger. In the words of the great Brazilian poet Carlos Drummond de Andrade:
"By the thought alone that it is coming to kill
The bomb will kill;
The bomb is indigence unifying millions of indigences."
Despite numerous protests and numerous warnings, in numerous forums - "The bomb attends all conferences and sits alongside all" - we must ask whether mankind will overcome the threat to its own destruction. A comforting message of optimism may perhaps be found in the final verses of the same expressive poem by the poet Drummond:
"The bomb, confused beast, allows man
Time to save himself.
The bomb will not destroy life
Man (X dearly trust) will extinguish the bomb."
Let us be confident. In the polished words of Thomas Jefferson, we are, after all, moved by
"the conscientious desire to direct the energies of our nations to the
multiplication of the human race, and not to its destruction."
Three other subjects merit special consideration.
First, I wish to reiterate the importance that the Brazilian democracy attributes to the rights of the human person - to the absolute and full, unimpeded exercise of those rights. Significant international instruments, such as the international Covenants on human rights and the United Nations Convention against torture, are being incorporated into the Brazilian legal order, adding new guarantees for the perfect protection of those fundamental rights in our country.
Z cannot fail to refer also to a momentous theme, the subject of drugs, to express the deep concern with which Brazil regards it. In our view, the problem has three essential aspects: the prevention of the improper use of drugs, the suppression of illicit drug traffic and the rehabilitation of chronic users. The problem will not be definitively resolved if those three facets are not taken equally into account. We also consider international co-operation to be essential in combating drug abuse, provided, naturally, that the sovereign rights of nations are safeguarded. Brazil participated actively in the Special Inter-American Conference on Traffic in Narcotic Drugs, held in Rio de Janeiro in April of this year under the auspices of the Organization of American States. We shall likewise give our most dedicated co-operation in the work of the international conference on drugs to be held in Vienna in 1987.
The third theme is terrorism. From this rostrum I wish to express our most vehement, energetic and indignant rejection at its proliferation. The international community cannot continue to tolerate the practice of acts of terrorism and must unite without delay to eradicate their causes and eliminate their effects.
I repeat, with emphasis, what I affirmed at the beginning of my address: strengthening the United Nations is the best way to guarantee international peace and security,, In keeping with this view, my country has actively contributed to stimulating the implementation of measures to revitalize the United Nations. In the opinion of the Brazilian Government, the recommendations of the so-called Group of 18 are a first and promising step in that direction.
We support an increasingly active role for the Secretary-General in the search for solutions to controversies. We support the Organization's examining all disputes and conflicts. We advocate flexibility in working methods, particularly in the Security Council, so that the major issues relating to peace and security can be treated substantively and constructively. We believe that it is necessary to counteract the tendency to bypass this forum in dealing with fundamental problems of peace which are of interest to the entire international community. These problems affect all and to all falls the responsibility for their solution.
It was precisely on the basis of this conception of the United Nations that on 29 May I proposed, through the Secretary-General, on behalf of the Brazilian Government, the inclusion of the item "Zone of peace and co-operation of the south Atlantic" in the agenda for this session. This initiative results from the statement of President Jose Sarney before this General Assembly in September of 1985, when he said:
"Brazil will make every effort within its power to ensure that the south Atlantic is preserved as an area of peace, shielded from the arms race, the presence of nuclear arms and any form of confrontation originating in other regions."
We are appreciative of the acknowledgment by the General Assembly *>f the pertinence of this item by including it in its current agenda. The initiative on the zone of peace and co-operation of the south Atlantic projects the need for an important collective effort, on behalf of which Brazil seeks to be merely a spokesman.
 What is involved is the guaranteeing of peace, security and development in a vast area of the globe, comprising countries of two continents united in their common determination to overcome obstacles standing in the way of the attainment of the progress and well-being of their peoples.
On the one hand, the objective is to avert the serious threats to regional an<d( world security whether represented by the situation in southern Africa or by the transfer to the south Atlantic of East-West tensions and confrontations, accompanied by the geographic proliferation of nuclear arms and the resulting intensification of the nuclear arms race. On the other hand, there is the aim to promote broad possibilities of co-operation to benefit the economic and social development of the peoples of the region.
The declaration of the south Atlantic as a zone of peace and co-operation would be a concrete measure in a vast program which the community of nations has itself defined as being of the highest priority in this forum: the conversion of irrational impulses towards confrontation into constructive work of international peaceful co-operation. It would constitute, moreover, the logical, complementary sequence of previous efforts of the Latin American and African countries, embodied in the Treaty of Tlatelolco, the Declaration on the denuclearization of Africa and the Lome Declaration and Program of Action relating to security, disarmament and development in Africa. Such a declaration would be a meaningful contribution to the promotion of universal peace based on equal rights and justice for all, which are supreme objectives of the United Nations.
Brazilian foreign policy is not based on illusions, nor does it engage in rhetorical effusions. On the contrary, it translates permanent and legitimate concepts, aspirations and interests. We are a new country but not an immature country. We are a country with its own identity, which we value and respect, as we respect and value the identities of other nations. Our statements are clear, frank and direct expressions of the deeply rooted values of Brazilian society. When we speak of peace we do not consider that we are talking for the sake of talking. We do not hesitate to be insistent, even repetitious. I shall therefore allow myself to reaffirm here words spoken in this very forum by an illustrious predecessor of mine in the post of Foreign Minister, Joao Augusto de Araujo Castro:
"We live within a system made up of reciprocal causes and effects. Just as peace is indivisible - because peace involves an element of independence and its consolidation requires the co-operation of sovereign unities - so the economic and social development of mankind, which is the condition and expression of peace, should be indivisible."
From this rostrum, at the last regular session of the General Assembly, President Sarney said:
"The instrument that worked our transition from authoritarianism to democracy was our capacity to reconcile and understand, without violence or traumas." (A/40/PV.4, p. 4-5)»
To explain that peaceful transition, certain authors who are not Brazilian assert that Brazilians are a "cordial" people, averse to violent solutions as though by historical predestination. This is an inaccurate over-simplification the merits of which I do not wish to discuss.It is true that we are naturally inclined towards conciliation, based on tolerance and a staunch respect for differences. But if in moments of crisis there arises amongst us a favorable consensus towards understanding and negotiation, it is simply because we are keenly aware that the paths of violence, in addition to being ethically condemnable, are irrational and of short duration.
It is sad for the human species that at times it is "more difficult to make peace than to make war", as Clemenceau said. This is the challenge which both sustains and stimulates the arduous work of the United Nations. In the course of its 41 years of existence, this Organization has striven, despite all obstacles, to carry out the essential task of building and preserving world peace, promoting dialog, understanding and harmony among peoples.
On behalf of the Brazilian people and Government, I reiterate my country's commitment to this noble cause from which we cannot turn away.